Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Claims 1-9, 11-18, 20-22 are allowable. The restriction requirement of species , as set forth in the Office action mailed on 8/24/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/24/2020 is fully withdrawn.  Claim 10, 19 , directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner's amendment
3. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney Daniel Rose ( Reg. 63214) on 2/9/2021.

4. Please amend the claims as following:
10.    (Currently Amended) The device of claim 1 wherein the at least one variable magnetic element includes a resonant effective permeability layer and at least one adjustable control impedance that controls the reluctance of the resonant effective permeability layer.
19.    (Currently Amended) The method of claim 11 wherein the at least one variable magnetic element includes a resonant effective permeability layer and at least one adjustable control impedance that controls the reluctance of the resonant effective permeability layer.
21.    (Currently Amended) The device of claim 9, wherein the drive circuit controls the reluctance of the plurality of ferrite elements by adjusting [[the]] an amplitude or a phase of the wireless power signal.

Allowable Subject Matter
5. 	Claims 1-22 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With regard to claims 1,  11, 20, the prior art of record ( Walley ( US 20140184150), Bell (US20160099758A1)) teaches a device comprising: a power receiving unit including:
a receive resonator ( receiver coil, [0021] of Walley) configured to receive a wireless power signal from a power transmitting unit( e.g., 200, Fig. 2 of Walley) having a transmit coil ( e.g., 220, Fig. 2 of Walley)and at least one variable magnetic element(The ferrite material on the coil, and the ferrite material has a characteristic permeability that can increase or decrease the effective inductance of the coil based on its value, [0049] of Walley) a processor configured to generate the control data; and a wireless radio unit ( e.g., 324, Fig. 3 of Bell) configured to transmit the control data to the power transmitting unit ( e.g., 302, Fig. 3 of Bell) to adjust power transmission ( see [0075] or Fig. 2 of Bell, the transmitter adjust the power transmission based on the control data from the receiver). 
However, the prior art of record fails to teach or suggest that adjusts at least one property of the transmit coil by varying a reluctance of the at least one variable magnetic 
	With regard to claims 2-10, 12-19, 21-22, they depend on claim 1 or 11.  
  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

					Conclusion
				
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foster (US3447419A) teaches about varying the reluctance.
Campanella (US 20120091820) Note that the presence of the magnetic material may provide a lower reluctance path for the magnetic field, thereby at least partially shielding the underlying conductor and reducing losses due to induced eddy currents in the conductor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PINPING SUN/Primary Examiner, Art Unit 2836